Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 1 of 31 Page ID #:9561



  1   COOLEY LLP                                COOLEY LLP
  2   HEIDI L. KEEFE (178960)                   MICHAEL G. RHODES (116127)
      (hkeefe@cooley.com)                       (rhodesmg@cooley.com)
  3   MARK R. WEINSTEIN (193043)                101 California Street, 5th Floor
  4   (mweinstein@cooley.com)                   San Francisco, CA 94111-5800
      MATTHEW J. BRIGHAM (191428)               Telephone: (415) 693-2000
  5   (mbrigham@cooley.com)                     Facsimile: (415) 693-2222
  6   3175 Hanover Street
      Palo Alto, CA 94304-1130
  7   Telephone: (650) 843-5000
  8   Facsimile: (650) 849-7400
  9   Attorneys for Defendants
 10   FACEBOOK, INC., WHATSAPP INC.,
      and INSTAGRAM, LLC
 11
 12                               UNITED STATES DISTRICT COURT
 13                              CENTRAL DISTRICT OF CALIFORNIA
 14
      BLACKBERRY LIMITED,                       Case Nos. 2:18-cv-01844;
 15                                             2:18-cv-02693 GW(KSx)
                          Plaintiff,
 16
              v.
 17                                             FACEBOOK DEFENDANTS’
 18 FACEBOOK, INC., WHATSAPP INC.,              MEMORANDUM OF POINTS AND
    and INSTAGRAM LLC,                          AUTHORITIES IN SUPPORT OF
 19                                             MOTION FOR SUMMARY
 20             Defendants.                     JUDGMENT OF INVALIDITY UNDER
                                                35 U.S.C. § 101 (U.S. PATENT
 21 _________________________________           NOS. 8,296,351 AND 8,676,929)
 22   SNAP INC.,
                                                Hearing Date: August 29, 2019
 23                       Defendant.            Time: 8:30 A.M.
 24                                             Ctrm: 9D

 25                                             Assigned to the Hon. George H. Wu
 26
 27
 28
                                                                           MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                                                 MSJ OF INVALIDITY
                                                                           (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 2 of 31 Page ID #:9562



  1                                           TABLE OF CONTENTS
  2
                                                                                                                     Page
  3
  4   I.      INTRODUCTION ............................................................................................... 1
      II.     LEGAL STANDARD ......................................................................................... 2
  5   III.    THE ’351 PATENT IS NOT PATENT ELIGIBLE ........................................... 3
  6           A.   Overview of the ’351 Patent ..................................................................... 3
  7           B.   The ’351 Patent Is Directed to an Abstract Idea Under Step 1 ................. 6
              C.   The ’351 Patent Recites No Inventive Concept Under Step 2 ................ 10
  8                1.    The Claimed “Mobile Device” and “Wireless Network”
  9                      Recite No Inventive Concept ........................................................ 12
                   2.    Storage of Data in “Channels” Based on “Pre-Defined
 10                      Information Categories” Recites No Inventive Concept .............. 13
 11                3.    The “Proxy Content Server” Recites No Inventive Concept........ 14
      IV.     THE ’929 PATENT IS NOT PATENT ELIGIBLE ......................................... 18
 12           A.   The ’929 Patent Is Directed to an Abstract Idea Under Step 1 ............... 20
 13           B.   The ’929 Patent Recites No Inventive Concept Under Step 2 ................ 21
 14   V.      CONCLUSION ................................................................................................. 25

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                                        MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;                                 i
      2:18-cv-02693 GW(KSx)                                                                              MSJ OF INVALIDITY
                                                                                                        (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 3 of 31 Page ID #:9563



  1                                          TABLE OF AUTHORITIES
  2
                                                                                                                    Page(s)
  3   Cases
  4   Affinity Labs of Tex. v. DIRECTV,
  5      838 F.3d 1253 (Fed. Cir. 2016) ............................................................................... 12
  6   Affinity Labs of Texas v. Amazon.com,
  7      838 F.3d 1266 (Fed. Cir. 2016) ............................................................................... 12

  8   Akamai Techs. v. Limelight Networks,
        629 F.3d 1311 (Fed. Cir. 2010), vacated on other grounds,
  9
        419 F. App’x 989 (Fed. Cir. 2011) .......................................................................... 21
 10
      Alice v. CLS Bank Int’l,
 11      573 U.S. 208 (2014).......................................................................................... passim
 12
      Anderson v. Liberty Lobby,
 13     477 U.S. 242 (1986)................................................................................................... 2
 14   Bilski v. Kappos,
 15      561 U.S. 593 (2010)................................................................................................... 2

 16   Bridge & Post v. Verizon Commc’n,
         No. 2018-1697, 2019 WL 2896449 (Fed. Cir. July 5, 2019) ........................ 7, 21, 25
 17
 18   BSG Tech v. Buyseasons,
        899 F.3d 1281 (Fed. Cir. 2018) ....................................................................... 8, 9, 11
 19
      Celotex v. Catrett,
 20
         477 U.S. 317 (1986)................................................................................................... 2
 21
      ChargePoint v. SemaConnect,
 22     920 F.3d 759 (Fed. Cir. 2019) ............................................................................. 3, 11
 23
      Content Extraction & Transmission v. Wells Fargo Bank, Nat’l Assn.,
 24     776 F.3d 1343 (Fed. Cir. 2014) ............................................................................... 15
 25   Diamond v. Diehr,
 26      450 U.S. 175 (1981)........................................................................................... 11, 12
 27   Elec. Power Grp. v. Alstom S.A.,
 28      830 F.3d 1350 (Fed. Cir. 2016) ........................................................................... 8, 10
                                                                                                           MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;                                  ii
      2:18-cv-02693 GW(KSx)                                                                                 MSJ OF INVALIDITY
                                                                                                           (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 4 of 31 Page ID #:9564



  1                                           TABLE OF AUTHORITIES
  2                                                 Continued
                                                                                                                      Page(s)
  3   Intellectual Ventures I v. Capital One Bank (USA),
  4      792 F.3d 1363 (Fed. Cir. 2015) ........................................................................ passim

  5   Intellectual Ventures I v. Erie Indem.y,
         850 F.3d 1315 (Fed. Cir. 2017) ................................................................... 14, 15, 20
  6
  7   Intellectual Ventures I v. Symantec,
         838 F.3d 1307 (Fed. Cir. 2016) ............................................................................... 11
  8
      OIP Techs. v. Amazon.com,
  9
        788 F.3d 1359 (Fed. Cir. 2015) ................................................................................. 2
 10
      SAP Am. v. Investpic,
 11     898 F.3d 1161 (Fed. Cir. 2018) ............................................................................... 12
 12
      Soremekun v. Thrifty Payless,
 13      509 F.3d 978 (9th Cir. 2007) ..................................................................................... 2
 14   Sound View Innovations v. Hulu,
 15      No. 17-4146, 2019 WL 2619639 (C.D. Cal. Apr. 30, 2019)..................................... 2

 16   Spectra-Physics v. Coherent,
         827 F.2d 1524 (Fed. Cir. 1987) ............................................................................... 24
 17
 18   Synopsys v. Mentor Graphics,
         839 F.3d 1138 (Fed. Cir. 2016) ................................................................................. 3
 19
      In re TLI Commc’ns Patent Litig.,
 20
          823 F.3d 607 (Fed. Cir. 2016) ................................................................... 2, 8, 10, 14
 21
      Two-Way Media v. Comcast Cable Commc’ns,
 22     874 F.3d 1329 (Fed. Cir. 2017) ............................................................................... 12
 23
      Ultramercial v. Hulu,
 24      772 F.3d 709 (Fed. Cir. 2014) ............................................................................. 2, 18
 25   Statutes
 26
      35 U.S.C. § 101 ...................................................................................................... passim
 27
 28
                                                                                                            MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                                      iii                                         MSJ OF INVALIDITY
                                                                                                            (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 5 of 31 Page ID #:9565



  1                                              TABLE OF AUTHORITIES
  2                                                    Continued
                                                                                                                              Page(s)
  3   Other Authorities
  4   Fed. R. Civ. P.
  5      12(b)(6) ...................................................................................................................... 1
         56(a) ........................................................................................................................... 2
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                                                   MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                                          iv                                             MSJ OF INVALIDITY
                                                                                                                   (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 6 of 31 Page ID #:9566



  1   I.      INTRODUCTION
  2           The ’351 and ’929 patents are directed to the abstract idea of sending
  3   advertisements or other content to a user based on a “triggering event,” such as a time
  4   or location. Businesses have promoted products and services in this manner for
  5   generations, for example, by sending coupons for a free dessert on a customer’s
  6   birthday or handing a customer a coupon when they walk by a certain store.
  7   The patents implement this age-old idea using conventional computer technology;
  8   they solve no technological problem and offer no advancement in computer
  9   technology. They simply take the abstract idea and apply it using known computer
 10   techniques.
 11           Facebook previously sought dismissal under Rule 12(b)(6) based on § 101.
 12   BlackBerry avoided that earlier motion by relying on the conclusory allegations in its
 13   pleadings and by arguing that the § 101 determination should not occur until after
 14   claim construction. BlackBerry further suggested that there was something magical
 15   about the claimed “proxy content server,” the claimed storage of information into
 16   “channels,” the recitation of “default,” “static,” and “dynamic” advertising
 17   information, and the claimed use of “meta tags,” that transformed the claims into
 18   something more than the abstract idea. BlackBerry was wrong.
 19           The claim construction and discovery process revealed that the concepts
 20   embodied by the claims add nothing to the abstract ideas to which the claims are
 21   directed. For example, the parties stipulated that the “channels,” recited in every
 22   claim, simply refers to “memory locations” – which on its face could cover any kind
 23   of generic computer memory. The parties also stipulated that “default,” “static,” and
 24   “dynamic” advertising information correspond to well-known categories of real-world
 25   advertising. With respect to “proxy content server” and “meta tag,” the Court found
 26   that no construction was necessary. The Court observed that even BlackBerry’s
 27   proposed constructions of those terms – proffered in an attempt to bolster its § 101
 28   position – added nothing to what the existing claim language already said.
                                                                               MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;                  1
      2:18-cv-02693 GW(KSx)                                                     MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 7 of 31 Page ID #:9567



  1           Now, with the claim construction process concluded and a fuller evidentiary
  2   record, the claims of the ’351 and ’929 patents are ineligible, and Facebook’s motion
  3   for summary judgment should be granted.
  4   II.     LEGAL STANDARD
  5           The Court is well-aware of the two-step test for assessing patent subject-matter
  6   ineligibility challenges under 35 U.S.C. § 101, so the basic framework need only be
  7   briefly addressed. In the first step of the test, the court determines whether the claims
  8   “are directed to a patent-ineligible concept,” such as an abstract idea. Alice v. CLS
  9   Bank Int’l, 573 U.S. 208, 217 (2014). If so, the court then determines whether the
 10   claims recite an “inventive concept” sufficient to “transform the nature of the claim
 11   into a patent-eligible application.” Ultramercial v. Hulu, 772 F.3d 709, 715 (Fed. Cir.
 12   2014); Alice, 573 U.S. at 214, 217. For example, relying on a telephone, computer,
 13   or the internet to “perform routine tasks more quickly or more accurately is
 14   insufficient to render a claim patent eligible.” OIP Techs. v. Amazon.com, 788 F.3d
 15   1359, 1363 (Fed. Cir. 2015); In re TLI Commc’ns Patent Litig., 823 F.3d 607, 612
 16   (Fed. Cir. 2016) (finding claims ineligible where the “specification does not describe
 17   a new telephone, a new server, or a new physical combination of the two”).
 18           Patent eligibility under 35 U.S.C. § 101 is a threshold issue of law. See Bilski
 19   v. Kappos, 561 U.S. 593, 602 (2010). Federal Rule of Civil Procedure 56 requires the
 20   court to “grant summary judgment if the movant shows that there is no genuine dispute
 21   as to any material fact and the movant is entitled to judgment as a matter of law.”
 22   Fed. R. Civ. P. 56(a); Celotex v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v.
 23   Liberty Lobby, 477 U.S. 242, 248 (1986). “Conclusory, speculative testimony in
 24   affidavits and moving papers is insufficient to raise genuine issues of fact to defeat
 25   summary judgment.” Sound View Innovations v. Hulu, No. 17-4146, 2019 WL
 26   2619639, at *4 (C.D. Cal. Apr. 30, 2019) (quoting Soremekun v. Thrifty Payless, 509
 27   F.3d 978, 984 (9th Cir. 2007)).
 28
                                                                                MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                      2                               MSJ OF INVALIDITY
                                                                                (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 8 of 31 Page ID #:9568



  1   III.    THE ’351 PATENT IS NOT PATENT ELIGIBLE
  2           A.      Overview of the ’351 Patent
  3           The ’351 patent relates to transmitting information, such as advertising
  4   information, to a user based on a “triggering event” such as time or location. (E.g.,
  5   ’351, claims 1, 14; ’351, 4:39-46; SUF Nos. 1, 13, 14.1) For example, the specification
  6   explains: “if the user is hungry around a meal time, then the user may have a strong
  7   desire and interest to view a special meal coupon for a restaurant.” (’351, 4:52-55;
  8   SUF No. 7.) “[B]ulletins and advertising” information can thus be released based on
  9   criteria such as “geographical location, time of day,” and so forth. (’351, 4:63-67;
 10   SUF No. 8.) The ’351 patent issued from a patent application filed on March 18, 2010,
 11   allegedly claiming priority to a series of earlier patent applications, the earliest being
 12   a provisional application filed on July 23, 2001. (SUF No. 3.)
 13           BlackBerry’s earlier briefing spent pages expounding on supposed features of
 14   the ’351 invention that were not reflected in the claims. But this motion will focus on
 15   what actually matters under Federal Circuit law – the claims themselves.
 16   E.g., Synopsys v. Mentor Graphics, 839 F.3d 1138, 1149 (Fed. Cir. 2016) (“The § 101
 17   inquiry must focus on the language of the Asserted Claims themselves.”);
 18   ChargePoint v. SemaConnect, 920 F.3d 759, 769 (Fed. Cir. 2019) (“The breadth of
 19   the claim language here illustrates why any reliance on the specification in the § 101
 20   analysis must always yield to the claim language.”).
 21           As a result of the recent narrowing of asserted claims, BlackBerry is now
 22   asserting only claims 1 (independent), 14 (independent), and 21 (dependent) against
 23   Facebook. (SUF No. 13; Keefe Ex. 15.) Representative claim 14, directed to a system
 24   for delivering content based on a “triggering event,” reads in full:
 25                   14.        A system for pushing information to a mobile device,
 26                              comprising:

 27   1
       “SUF” refers to the Facebook Defendants’ Statement of Uncontroverted Facts and
 28   Conclusions of Law, filed concurrently herewith.
                                                                                MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                          3                           MSJ OF INVALIDITY
                                                                                (’351, ’929 PATENTS)
Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 9 of 31 Page ID #:9569



  1                   [a]        a proxy content server that receives information over a
                                 computer network from an information source and stores
  2                              the information to one of a plurality of channels based on
                                 pre-defined information categories, wherein the plurality
  3                              of channels comprise memory locations included in at
                                 least one of the proxy content server or a proxy content
  4                              server database;
  5                   [b]        the proxy content server to select a channel in response to
                                 a triggering event for transmission of the information from
  6                              the selected channel over the wireless network to the
                                 mobile device, wherein the information comprises at least
  7                              one of static advertising information, dynamic advertising
                                 information, default advertising information, or content
  8                              information, and wherein a combination of the static
                                 advertising information with one of the dynamic or default
  9                              advertising information comprises an advertisement or an
                                 information bulletin.
 10
 11   (’351, claim 14 (bracketed notations “[a]” and [b]” added); SUF No. 16.)
 12   The ’351 specification explains that the claimed “triggering event” in limitation [b]
 13   can correspond to a particular time, “such as lunchtime, suppertime, or some other
 14   significant time of the day.” (’351, 13:25-26; SUF No. 9.)
 15           Claim 21 depends from claim 14 and recites that the database “stores data
 16   relating to the mobile device,” which is used “to select the channel for transmission
 17   over the wireless network to the mobile device.” (SUF No. 17.) Independent claim 1
 18   is substantially similar to claim 14. The only material difference for purposes of this
 19   motion is that, instead of a “triggering event,” claim 1 recites receipt of “a feedback
 20   signal … that indicates a position of the mobile device.” (SUF Nos. 15, 16.)
 21   The ’351 specification explains that a “position” can correspond to the “geographical
 22   location” of the device. (’351, 4:39-41; SUF No. 11.)
 23           Despite their excessive verbiage, the asserted claims describe a simple
 24   concept – selection and delivery of information based on a triggering event (e.g., time
 25   or geographic location). As demonstrated in the discussion below, the asserted claims
 26   do not add anything to this concept.
 27           Limitation [a] above recites a “proxy content server” for receiving
 28   information from an information source and storing it into an information “channel”
                                                                                     MEMO. OF P&A ISO
      Case Nos. 2:18-cv-01844;
      2:18-cv-02693 GW(KSx)                            4                              MSJ OF INVALIDITY
                                                                                     (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 10 of 31 Page ID
                                   #:9570


1    based on “pre-defined information categories.” BlackBerry heavily relied on this
2    technical-sounding limitation in opposing the previous motion. The Court properly
3    observed that “[i]f the proxy content server is a routine, conventional, and well-
4    understood element, legal authority would suggest that at least the independent claims
5    of the ’351 Patent are drawn to patent-ineligible concepts.” (Dkt. 68 at 12, n.7.)
6            The claim construction process demystified the claimed “proxy content server.”
7    The Court found it unnecessary to construe “proxy content server,” observing that the
8    claims themselves “provide extensive information about the claimed proxy content
9    server and how it functions and/or interacts with other components of the claimed
10   system.” (Id. at 12.) The claims themselves, in fact, make clear that this “proxy
11   content server” does not have to do much at all – its sole responsibility in limitation
12   [a] is to (1) “receive[] information over a computer network from an information
13   source,” and (2) “store[] the information to one of a plurality of channels based on
14   pre-defined information categories.” (’351, claims 1, 14; Dkt. 47 at 15.) The parties
15   stipulated that “channel” simply refers to a “memory location.” (Dkt. 157 at 9.)
16   The receipt and category-based storage of information in a server is a routine and
17   conventional process as shown below. (See infra Section III(B).)
18           Limitation [b] above simply recites the end result of the claim – selecting and
19   then delivering information (from the selected “channel”) to the mobile device in
20   response to a triggering event. The Background section in the specification admits
21   that “[s]ystems for transmitting information from databases in a computer network,
22   such as World-Wide-Web (WWW) servers on the Internet, over a wireless network to
23   a mobile device are known.” (’351, 1:32-35; SUF No. 4.)
24           Limitation [b] devotes most of its words to identifying the unremarkable types
25   of information that can be selected – “static advertising information, dynamic
26   advertising information, default advertising information, or content information.”
27   These are basic types of information that one would encounter in everyday life.
28   For example, the parties stipulated that “static advertising information” is “advertising
                                                                               MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      5                               MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 11 of 31 Page ID
                                   #:9571


1    information that relates to the identity of an advertiser or that does not often change.”
2    (Dkt. 157 at 9; SUF No. 21.) The specification explains that this may include “a logo,”
3    “a company banner,” among other examples.             (’351, 7:37-39; SUF No. 22.)
4    The famous golden arches of the McDonald’s company logo provide a well-known
5    example of “static advertising information.”
6            The parties also stipulated that “dynamic advertising information” means
7    “advertising information that regularly changes.” (Dkt. 157 at 9.) This can include
8    “a special offering, a discount, a discount coupon, a sale, or other time-sensitive
9    information.” (’351, 7:42-44; SUF No. 23.) A coupon offering “$1 off large fries
10   with purchase of a Big Mac, good through August 30, 2019,” would qualify as
11   dynamic advertising information.
12           And “default advertising information” simply means “advertising information
13   that changes rarely.” (Dkt. 157 at 9.) Examples include “a price list, a menu, or some
14   other type of advertising information that does not often change” (’351, 7:46-49;
15   SUF No. 24), such as the McDonald’s menu or price list. Finally, the claims recite a
16   catch-all of “content information,” which the Court construed as “information, other
17   than advertising information and meta tags, which is capable of being displayed for
18   viewing.” (Dkt. 157 at 13; SUF No. 26.)
19           B.      The ’351 Patent Is Directed to an Abstract Idea Under Step 1
20           The claims of the ’351 patent are directed to the abstract idea of selecting and
21   providing information to a user based on a triggering event (such as time or the user’s
22   geographic location). This abstract idea can readily be observed with almost any form
23   of targeted advertising or content delivery.
24           The Federal Circuit found this precise concept an abstract idea under step 1 of
25   Alice, because providing advertising or other content to a user based on “information
26   known about the user” is a “fundamental … practice long prevalent in our system….”
27   Intellectual Ventures I v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir.
28   2015) (“IV/Capital One”) (citation omitted). “There is no dispute that newspaper
                                                                               MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      6                               MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 12 of 31 Page ID
                                   #:9572


1    inserts had often been tailored based on information known about the customer—for
2    example, a newspaper might advertise based on the customer’s location.
3    Providing this minimal tailoring—e.g., providing different newspaper inserts
4    based upon the location of the individual—is an abstract idea.” Id. (underlining
5    added). The court made clear that the same reasoning applies to time: “Tailoring
6    information based on the time of day of viewing is also an abstract, overly broad
7    concept long practiced in our society.” Id. at 1370. “An advertisement taking into
8    account the time of day and tailoring the information presented to the user based on
9    that information is another ‘fundamental... practice long prevalent in our system....’”
10   Id. (citation omitted; emphasis added). Under IV/Capital One, delivery of advertising
11   or other content to a user based on either time or the user’s location is an abstract idea
12   under step 1 of Alice as a matter of law. See also Bridge & Post v. Verizon Commc’n,
13   No. 2018-1697, 2019 WL 2896449, at *1 (Fed. Cir. July 5, 2019) (stating the “concept
14   of tailoring advertisements based on user data did not originate with these patents.
15   The practice dates back at least to local radio and television advertisements, which
16   played only for users located in specific cities and were published in-between
17   otherwise national programs”).2
18           That the claims of the ’351 patent are directed to an abstract idea is so clear
19   under Federal Circuit law that, unsurprisingly, BlackBerry attempted to obfuscate the
20   step 1 analysis during the previous motion by injecting irrelevant details about the
21   claimed “proxy content server” and its supposedly inventive “architecture” into the
22   step 1 inquiry. But those issues are properly addressed under step 2 as part of the
23   “inventive concept” analysis. As the Federal Circuit explained, the step 1 inquiry
24
     2
       Dependent claim 21 does not change the nature of the abstract idea. Claim 21
25
     depends from claim 14 and recites storage of “data relating to the mobile device,”
26   which is used “to select the channel for transmission over the wireless network to the
27   mobile device.” The claimed “data relating to the mobile device” can include
     information about the device’s location. (’351, 4:39-46; SUF No. 6.) Transmitting
28   content based on location is an abstract idea as explained in the text above.
                                                                               MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      7                               MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 13 of 31 Page ID
                                   #:9573


1    looks at the “focus” of the claims or their “character as a whole.” Elec. Power Grp.
2    v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). The claims found invalid in
3    IV/Capital One, for example, recited “an interactive interface configured to provide
4    dynamic web site navigation,” but the Federal Circuit found those details irrelevant to
5    the character of the claims under step 1, and assessed them under step 2. IV/Capital
6    One, 792 F.3d at 1369-70. It is not until the second step of Alice that the court
7    “scrutinize[s] the claim elements more microscopically” to determine if they recite an
8    inventive concept. Elec. Power Grp., 830 F.3d at 1354.
9            The claimed “proxy content server” merely provides a technological means
10   for carrying out the abstract idea of selecting and providing information to a user based
11   on a triggering event. The claims clearly focus on the delivery of information to the
12   user – not the manner of storage of the information at the server. This is clear from
13   the preamble, which recites the purpose of the claims is to provide “[a] system for
14   pushing information to a mobile device.” (’351, claims 1, 14; SUF Nos. 13, 14.)
15           Moreover, even if the “proxy content server” were properly part of the analysis
16   under step 1, the asserted claims would still be directed to an abstract idea.
17   The claimed proxy content server merely stores information “based on pre-defined
18   information categories,” which itself qualifies as an abstract idea. For example, the
19   Federal Circuit has held that “classifying and storing digital images in an organized
20   manner” is an abstract idea under step 1. See In re TLI, 823 F.3d at 613 (holding that
21   “attaching classification data, such as dates and times, to images for the purpose of
22   storing those images in an organized manner is a well-established ‘basic concept’
23   sufficient to fall under Alice step 1”).
24           The Federal Circuit’s decision in BSG Tech v. Buyseasons, 899 F.3d 1281
25   (Fed. Cir. 2018), is particularly instructive. The Federal Circuit in BSG held that
26   storing information in a database based on item classifications was an abstract idea
27   under step 1 of Alice. The court rejected the patentee’s attempt to inject additional
28   limitations about the database into the step 1 analysis, explaining that “the focus of
                                                                               MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      8                               MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 14 of 31 Page ID
                                   #:9574


1    BSG Tech’s claims is unrelated to how databases function. Under the claimed
2    methods, information inputted by users into a database is stored and organized in the
3    same manner as information inputted into conventional databases capable of indexing
4    data as classifications, parameters, and values.” BSG, 899 F.3d at 1288.
5            Similarly here, even if the “proxy content server” had relevance to the step 1
6    analysis, the ’351 patent recites its function in an exceedingly high-level, results-
7    oriented fashion – it simply requires that the received information be stored in a
8    memory location based on a category (like putting papers in a file in a file cabinet).
9    (’351, claim 14 (“proxy content server … stores the information to one of a plurality
10   of channels [i.e. memory locations] based on pre-defined information categories …”).)
11   The claims do not prescribe any process for this storage, nor do they purport to cover
12   any advancement in computer storage.
13           In fact, storage of information in “memory locations” based on “pre-defined
14   information categories” was a longstanding technique for organizing documents
15   outside the realm of computers. For example, Pat Dorff et al., File… Don’t Pile!
16   (1994), in its second mass printing,
17   describes various techniques for organizing
18   and categorizing physical papers for
19   personal or professional use. (Keefe Ex. 2.)
20   Dorff explains that a user can create a
21   “Paperdex” to organize papers by first
22   creating a set of pre-defined categories.
23   (Id., p. 84; SUF No. 30.) The exemplary
24   category list from Dorff (shown at right) provides a series of pre-defined information
25   categories and assigns a corresponding category prefix code (e.g., “WG/R”) to each
26   category. (SUF No. 30.) Once the pre-defined categories are created, a person can
27   set up a separate physical hanging folder for each category to store a document based
28   on the category to which it belongs:
                                                                            MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                     9                             MSJ OF INVALIDITY
                                                                            (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 15 of 31 Page ID
                                   #:9575


1
2
3
4
5
6
7
8
9
10
11   (Id., p. 86; SUF No. 32.)3 The storage of information in a “channel” or “memory
12   location” (e.g., hanging folder) based on “pre-defined information categories” (e.g.,
13   WS/R, WM/R, etc.) was a longstanding and “low-tech” concept existing well before
14   the ’351 patent. It in no way describes a process specific to computer technology.
15           Because “the focus of the claims is not on such an improvement in computers
16   as tools, but on certain independently abstract ideas that use computers as tools,” Elec.
17   Power Grp., 830 F.3d at 1354, the asserted claims of the ’351 patent are directed to
18   an abstract idea. E.g., In re TLI Commc’ns, 823 F.3d at 609, 612-613 (claims directed
19   to taking, transmitting, and organizing digital images failed Alice step 1).
20           C.      The ’351 Patent Recites No Inventive Concept Under Step 2
21           Under the second step of Alice, claims are valid only if they recite an “inventive
22   concept” sufficient to transform the claims into a patent-eligible invention. Alice,
23   573 U.S. at 221. A valid claim must include “additional features” beyond the abstract
24   idea itself, which “requires more than simply stating the abstract idea while adding
25   the words ‘apply it.’” Id. (internal quotations, citations and brackets removed); see
26
     3
27    An earlier (1986) edition of Dorff described the same basic technique for creating
     categories and storing papers in physical folders for each category. (E.g., Pat Dorff,
28   File ... Don’t Pile! (1986), pp. 65-70; Keefe Ex. 3; SUF Nos. 37-39.)
                                                                                MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                       10                              MSJ OF INVALIDITY
                                                                                (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 16 of 31 Page ID
                                   #:9576


1    also IV/Capital One, 792 F.3d at 1368 (“Instructing one to ‘apply’ an abstract idea
2    and reciting no more than generic computer elements performing generic computer
3    tasks does not make an abstract idea patent-eligible.”).
4            In assessing patent eligibility under step 2, patent owners have a strong
5    incentive to argue that a court cannot find a claim invalid under § 101 unless the
6    entire claim, with all of its limitations, was “routine,” “conventional,” and “well-
7    understood” under Alice. But the Federal Circuit has explained that such an argument
8    distorts the law of patent eligibility under § 101.
9            In BSG, for example, the Federal Circuit explained that the Alice decision,
10   which invalidated claims for performing intermediated settlements on a computer,
11   “did not consider whether it was well-understood, routine, and conventional to execute
12   the claimed intermediated settlement method on a generic computer. Instead, the
13   Court only assessed whether the claim limitations other than the invention’s use of the
14   ineligible concept to which it was directed were well-understood, routine and
15   conventional.” 899 F.3d at 1290 (underlining added). The Federal Circuit has
16   consistently adopted that approach. Id.; see also ChargePoint, 920 F.3d at 773.
17           In other words, the issue under step 2 of Alice is whether the technological
18   building blocks that the claims use to carry out the abstract idea were routine or
19   conventional – not whether actual computer-based implementations of the abstract
20   idea, themselves, were routine or conventional.
21           In fact, requiring that actual computer-based implementations of the claimed
22   invention idea be identified would collapse § 101 into a novelty or non-obviousness
23   analysis under § 102 and § 103, which would be improper. The Supreme Court and
24   the Federal Circuit have repeatedly explained that “[t]he ‘novelty’ of any element or
25   steps in a process, or even of the process itself, is of no relevance in determining
26   whether the subject matter of a claim falls within the § 101 categories of possibly
27   patentable subject matter.” Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1315
28   (Fed. Cir. 2016) (emphasis added by Fed. Cir.) (quoting Diamond v. Diehr, 450 U.S.
                                                                             MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      11                            MSJ OF INVALIDITY
                                                                             (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 17 of 31 Page ID
                                   #:9577


1    175, 188-89 (1981)).             Stated differently, even if a claim recites something
2    “[g]roundbreaking, innovative, or even brilliant,” that is “not enough for eligibility.”
3    SAP Am. v. Investpic, 898 F.3d 1161, 1163 (Fed. Cir. 2018). This reflects the
4    tautology that an abstract idea is still an abstract idea, no matter how new or novel
5    BlackBerry may claim it to be. Id. (“No matter how much of an advance in the finance
6    field the claims recite, the advance lies entirely in the realm of abstract ideas, with
7    no plausibly alleged innovation in the non-abstract application realm.”).
8            Federal Circuit law is clear that “[t]o save a patent at step two, an inventive
9    concept must be evident in the claims.”            Two-Way Media v. Comcast Cable
10   Commc’ns, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (italics added). In this case,
11   BlackBerry cannot identify any claimed feature that supplies an “inventive concept”
12   that distinguishes the claims from the abstract idea to which they are directed.
13                   1.         The Claimed “Mobile Device” and “Wireless Network” Recite
                                No Inventive Concept
14
15           Both independent claims recite “transmission of the information … over the
16   wireless network to the mobile device.” This limitation supplies no inventive concept.
17   The “Background of the Invention” freely admits that “[s]ystems for transmitting
18   information from databases in a computer network, such as World-Wide-Web
19   (WWW) servers on the Internet, over a wireless network to a mobile device are
20   known.” (’351, 1:32-35; SUF No. 4.) The specification further acknowledges that
21   “some paging networks offer services to automatically ‘push’ small amounts of
22   information to alphanumeric paging devices, such as sports scores, weather reports,
23   or stock information.” (’351, 1:39-42; SUF No. 5.) The Federal Circuit has similarly
24   held that implementing an abstract idea using wireless devices does not supply an
25   inventive concept under step 2 of Alice. See Affinity Labs of Texas v. Amazon.com,
26   838 F.3d 1266, 1267-69 (Fed. Cir. 2016) (observing that “the concept of delivering
27   user-selected media content to portable devices is an abstract idea.”); Affinity Labs of
28   Tex. v. DIRECTV, 838 F.3d 1253, 1258-59 (Fed. Cir. 2016) (“All that limitation does
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                         12                          MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 18 of 31 Page ID
                                   #:9578


1    is to confine the abstract idea to a particular technological environment—in this case,
2    cellular telephones [, which] does not render the claims any less abstract.”).
3            Indeed, wireless mobile devices were commercially available from multiple
4    companies – including BlackBerry – and being reviewed by nationally published
5    computer magazines. (E.g., David Strom, Three New Wireless E-Mail Devices,
6    Computerworld, November 8, 1999; Keefe Ex. 10; SUF No. 56.) BlackBerry itself
7    announced in April 2000 – more than a year before the earliest patent application for
8    the ’351 patent – that it had agreed to sell 100,000 of its RIM 950 Wireless Handheld
9    devices to BellSouth. (Keefe Ex. 11; SUF No. 57.)4 Not surprisingly, therefore, the
10   ’351 patent does not claim any advancements in wireless or mobile device technology,
11   and the claim language itself merely recites transmission of information “over the
12   wireless network to the mobile device,” with no detail about how such transmission is
13   accomplished and no detail about how the transmitted information must be displayed.
14   Transmission of information over a wireless network to a mobile device, therefore,
15   was routine, conventional, and well-understood.
16                   2.         Storage of Data in “Channels” Based on “Pre-Defined
                                Information Categories” Recites No Inventive Concept
17
18           Nor is there anything about the storage of data in “channels” based on “pre-
19   defined information categories” that provides any inventive concept. As noted, the
20   parties stipulated that the term “channel” simply refers to a “memory location,” which
21   could conceivably refer to any type of storage technology. Nothing in the ’351 patent
22
23   4
       As explained in the ’929 patent discussion below (See infra Section IV(B)), the
24   specification also states that content may be displayed on “a wireless web-browser
     that enables the mobile device user to access and review HTML or WML based web
25
     pages with the mobile device 24.” (’351, 10:33-36.) As explained in Section IV(B)
26   below, the wireless web browsers described in the specification were commonplace
27   before the application for the ’351 patent was filed. This provides further support for
     a finding that the claimed recitation of transmission “over the wireless network to the
28   mobile device” supplies no inventive concept under step 2 of Alice.
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                       13                            MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 19 of 31 Page ID
                                   #:9579


1    suggests any improvement to computer memory or storage. As noted, the Federal
2    Circuit has invalidated claims directed to “the abstract idea of classifying and storing
3    digital images in an organized manner,” which “fail[ed] to add an inventive concept
4    sufficient to confer patent eligibility.” In re TLI, 823 F.3d at 611.
5            The ability to store information into pre-defined categories using hanging
6    physical folders, discussed above, could readily be applied to computers – store
7    information into computer “folders” (also commonly known as “directories”), which
8    serve the same purpose as the physical folders discussed earlier. As Dorff explains,
9    “the directories or folders for your computer data are much like the Paperdexes™ for
10   the categories in your office filing cabinets. The directories or folders guide you to
11   the information you need.” (Dorff, p.176; SUF No. 34.) Dorff explains that a user
12   can create a tree of computer folders based on the same categories used to organize
13   paper files. (Dorff, p.180 (“Based on the Areas/Categories List described in Chapter
14   2, here is how one computer tree might look …”); SUF No. 36.) Using a computer to
15   store information into “pre-defined categories” cannot impart patent eligibility.
16   The claims do not recite any particular technology for storage or creation of
17   categories. IV/Erie, 850 F.3d at 1327.5
18                   3.         The “Proxy Content Server” Recites No Inventive Concept
19           Nor can BlackBerry, after the claim construction process, continue to credibly
20   assert that the claimed “proxy content server” provides any inventive concept.
21   BlackBerry’s wish-list construction of “proxy content server” – proposed with full
22   knowledge of an eventual § 101 challenge on summary judgment – would merely
23   have required a “server that aggregates information from an information source for
24
     5
        In fact, unlike claims the Federal Circuit has invalidated under § 101 that involve
25
     storage of information in a database, the independent claims here do not impose such
26   a requirement. The claims more broadly allow storage “in” the proxy content server,
27   and provide no detail as to how to implement the claimed storage. (’351, claims 1, 14
     (“…the plurality of channels comprise memory locations included in at least one of
28   the proxy content server or a proxy content server database …”) (emphasis added).)
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                         14                          MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 20 of 31 Page ID
                                   #:9580


1    distribution to a device.” (Dkt. 157 at 10.) In declining to adopt that construction (or
2    any other), the Court observed that BlackBerry’s proposal did not move the ball
3    because “the concepts of the proxy content server aggregating and distributing
4    information appear to already be reflected in the plain language of the claims
5    themselves ….” (Id. at 11.)
6            Indeed, the claims themselves make clear that the proxy content server is
7    exceedingly rudimentary – the claims only require that it receive information from an
8    information source, store that information based on an information category, and
9    deliver that information to another device.      Nothing could be more routine or
10   conventional. See Intellectual Ventures I v. Erie Indem.y, 850 F.3d 1315, 1329
11   (Fed. Cir. 2017) (“IV/Erie”) (holding that “sending and receiving information to
12   execute the database search, e.g., receiving a request for information and delivering
13   records,” was “no more than the ‘performance of ‘well-understood, routine, [and]
14   conventional activities previously known to the industry.’”) (brackets in original;
15   citation omitted); see also Content Extraction & Transmission v. Wells Fargo Bank,
16   Nat’l Assn., 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection,
17   recognition, and storage is undisputedly well-known.”). The “proxy content server”
18   described and claimed in the ’351 patent is no different from a conventional and
19   garden variety server that receives, stores, and transmits information.6
20           If anything, conventional proxy content servers were more technologically
21   sophisticated than the basic “proxy content server” recited in the ’351 claims. As the
22
23   6
        In fact, the word “proxy” in the claimed “proxy content server” does not appear to
24   impose any meaningful limitations for § 101 purposes. The Court observed in its
     previous order that although “the ’929 Patent claims use the more generic term
25
     ‘server,’ they include the same references to organizing data into memory location
26   channels and transmitting specific data based on a triggering event ….” (Dkt. 68 at
27   12.) There does not appear to be any material difference, for purposes of step 2 of
     Alice, between the “proxy content server” of the ’351 patent and the unadorned
28   “server” recited in the claims of the ’929 patent.
                                                                                MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                     15                                MSJ OF INVALIDITY
                                                                                (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 21 of 31 Page ID
                                   #:9581


1    term “proxy” implies, a conventional proxy server acts as an intermediary or
2    middleman between multiple user devices and remote sites over the Internet. (David
3    Johnson, Microsoft Proxy Server 2 (1998), Fig. 1.1, at p.5; Keefe Ex. 4; SUF No. 40;
4    see also David Wolfe, Designing & Implementing Microsoft Proxy Server (1997),
5    pp. 5-6 (“real-world analogy for a proxy can be seen at high-priced art auction”);
6    Keefe Ex. 8; SUF No. 54; Todd Spangler, The Intranet Channel, PC Magazine
7    (June 10, 1997), p.157 (“Most push products today supply preconfigured channels of
8    general-interest news and information. To access this content, the push server caches
9    the channel information from the Internet locally, acting as a proxy server so that
10   network clients don’t need to access the Internet for every update request.”); Keefe
11   Ex. 5; SUF No. 45.) This is illustrated in the following 1998 textbook on the
12   Microsoft Proxy Server 2.0 product:
13
14
15
16
17
18
19
20
21
22
23
24
25
26   (David Johnson, Proxy Server 2 (1998), Fig. 1.1, at p.5; Keefe Ex. 4; SUF No. 40.)
27   Conventional proxy content servers also had the ability to store (or “cache”)
28   information locally. (Id., p.3 (“A content caching server provides improved network
                                                                           MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                   16                             MSJ OF INVALIDITY
                                                                           (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 22 of 31 Page ID
                                   #:9582


1    performance, greater reliability, and reduced cost by storing frequently accessed
2    remote data locally. Caching servers have taken on the name of application proxies,
3    or proxy servers, because they act as moderators or go-betweens for clients and remote
4    hosts.”) (italics in original); SUF No. 41.) And in the case of Microsoft Proxy Server,
5    it provided advanced firewall security and a multitude of other features. (Johnson,
6    e.g., pp. 9-12; SUF No. 46.) In the context of the Web, proxy servers by 1994 “started
7    gaining wide interest in corporations and other institutions,” and by 1998, “[t]he proxy
8    server market ha[d] since skyrocketed along with the rest of the Internet growth.” (Ari
9    Luotonen, Web Proxy Servers (1998), p.18; Keefe. Ex. 9; SUF No. 55.)
10           But the claims here do not require that the “proxy content server” provide any
11   of the advanced features of conventional proxy servers. The claims only require that
12   the proxy content server receive information from a single “information source,”
13   transmit information to a single “mobile device,” and perform routine data storage and
14   transmission functions.     (’351, claim 1 (“a proxy content server that receives
15   information over a computer network from an information source and stores the
16   information,” “the proxy content server to select a channel … for transmission of the
17   information … to the mobile device”) (italics added).) The patent does not claim to
18   have invented proxy content servers, nor does it suggest that the claimed “proxy
19   content server” provides any capabilities beyond those of conventional servers.
20           Finally, nothing in the “ordered combination” of elements supplies any
21   inventive concept. The sequence in the claims, in fact, tracks the order established by
22   the abstract idea itself. For example, representative claim 14[a] begins by reciting “a
23   proxy content server that receives information over a computer network from an
24   information source and stores the information to one of a plurality of channels,”
25   reciting a generic data-gathering sequence. Information must, of course, be received
26   by the server over the computer network before the server can store that information
27   to a channel. Limitation [b] then recites that the proxy content server “select[s] a
28   channel in response to a triggering event for transmission of the information from the
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                     17                              MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 23 of 31 Page ID
                                   #:9583


1    selected channel over the wireless network to the mobile device,” again tracking the
2    sequence dictated by the abstract idea. A proxy content server cannot select a channel
3    or transmit “the information” in that channel under limitation [b] unless the
4    information has been previously (a) retrieved from the information source and (b)
5    stored to a channel, as recited in limitation [a]. The sequence recited in the claims, in
6    other words, merely follows the order one would follow to implement the abstract idea
7    even outside the realm of computer technology. The claimed sequence thus recites
8    “only ‘conventional steps, specified at a high level of generality,’ which is insufficient
9    to supply an ‘inventive concept.’” Ultramercial, 772 F.3d at 716 (citation omitted).
10   IV.     THE ’929 PATENT IS NOT PATENT ELIGIBLE
11           The ’929 patent is a continuation of the ’351 patent and shares substantially the
12   same written description, and as shown below, is patent ineligible for many of the
13   same reasons. BlackBerry asserts claims 1, 9, and 16 of the ’929 patent against
14   Facebook. Representative claim 1 is reproduced below:
15                   1.         A method for pushing information to a mobile device, the
                                method comprising:
16
                     [a]        detecting a triggering event comprising a time triggering
17                              event;
18                   [b]        determining, by a server, information relevant to the
                                detected triggering event from among information stored
19                              in one of a plurality of memory location channels, wherein
                                the information is stored in the one of the plurality of
20                              memory location channels based on a category of the
                                information matching a pre-defined category of the one of
21                              the plurality of memory location channels;
22                   [c]        when the information relevant to the detected triggering
                                event comprises content information, inserting to the
23                              content information, by the server, a meta tag for one or
                                more advertisements to be displayed with the content
24                              information, wherein the meta tag identifies the one or
                                more advertisements and advertisement display
25                              requirements, and wherein the one or more advertisements
                                are selected based on the detected triggering event; and
26
                     [d]        transmitting the content information that includes the meta
27                              tag to the mobile device.
28   (’929, claim 1 (bracketed notations “[a],” “[b],” etc. added); SUF No. 18.)
                                                                                    MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                            18                             MSJ OF INVALIDITY
                                                                                    (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 24 of 31 Page ID
                                   #:9584


1            Independent claim 9 recites a “server” corresponding to the method of claim 1.
2    Dependent claim 16 depends from claim 9 and recites “wherein the one or more
3    advertisement comprises static advertisement, dynamic advertisement, or default
4    advertisement.” (SUF No. 20.)
5            As the Court recognized in its prior order, the ’929 patent claims recite many
6    of the same concepts as the ’351 patent. (Dkt. 68 at 12 (“Although the ’929 Patent
7    claims use the more generic term ‘server,’ they include the same references to
8    organizing data into memory location channels and transmitting specific data based
9    on a triggering event, as well as adding a meta tag to the data for transmission.”).)
10   For purposes of this motion, in fact, the only material difference is that limitation [c]
11   of the ’929 patent, shown above, recites “a meta tag for one or more advertisements
12   to be displayed with the content information, wherein the meta tag identifies the one
13   or more advertisements and advertisement display requirements.”7 The claim is
14   otherwise directed to the same concept of delivering information to a mobile device
15   based on a triggering event.
16           BlackBerry relied heavily on the claimed “meta tag” in opposing the previous
17   motion to dismiss, but as with the claimed “proxy content server” of the ’351 patent,
18   the claim construction process revealed the claimed meta tag to be yet another
19   BlackBerry red herring. Consistent with its treatment of the claimed “proxy content
20   server,” the Court found that “meta tag” did not require construction. The Court
21   observed that “the claim language itself already provides significant information about
22   the claimed ‘meta tag,’ including that it is ‘insert[ed] to’ content information,
23   identifies information about an advertisement (including advertisement display
24   requirements), and is transmitted with the content information to the mobile device.”
25   (Dkt. 157 at 14.) The Court also rejected BlackBerry’s construction of “meta tag”
26
27   7
       As noted in footnote 6, supra, the asserted claims of the ’929 patent do not recite a
28   “proxy content server,” but instead merely recite a “server.”
                                                                               MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                     19                               MSJ OF INVALIDITY
                                                                               (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 25 of 31 Page ID
                                   #:9585


1    (“embedded control sequence inserted to indicate when advertising should be
2    inserted”) because BlackBerry’s proposal was needlessly complex and confusing, and
3    was not required by the patent specification. (Id. at 15-16.)
4            A.      The ’929 Patent Is Directed to an Abstract Idea Under Step 1
5            The claims of the ’929 patent are directed to the same abstract idea as the
6    ’351 patent discussed above – selecting and providing information to a user based on
7    a triggering event. In the case of the ’929 patent, the asserted claims require the
8    triggering event to relate specifically to time (not location). (’929, e.g., claim 1[a]
9    (“detecting a triggering event comprising a time triggering event ….”), claim 9 (“upon
10   detection of a triggering event comprising a time triggering event ….”) (italics added);
11   SUF Nos. 18, 19.) For the reasons provided in connection with the ’351 patent, the
12   asserted claims of the ’929 patent are directed to an abstract idea under step 1 of Alice.8
13           The recitation of a “meta tag” does not change the focus of the claims or alter
14   the abstract idea to which they are directed. The claims of the ’929 patent describe
15   the claimed “meta tag” in entirely functional terms, as providing a means for
16   identifying the advertising information and specifying requirements for its display.
17   (’929, claim 1 (“the meta tag identifies the one or more advertisements and
18   advertisement display requirements”).) The claim does not specify how the claimed
19   meta tag identifies advertisements, nor does it provide a single concrete example of
20   “advertising display requirements.” Because it is simply a means to carry out the
21   abstract idea, the claimed recitation of a “meta tag” is relevant at step 2 and not the
22   focus of the claims under step 1. See IV/Erie, 850 F.3d at 1328 (“The focus of the
23
24   8
        Dependent claim 16 does not change the nature of the abstract idea to which the
     independent claims are directed. Claim 16 depends from claim 9 and recites that “the
25
     one or more advertisement comprises static advertisement, dynamic advertisement, or
26   default advertisement.” As explained in the discussion about the ’351 patent, “static,”
27   “dynamic,” and “default” advertising simply refer to basic types of advertising
     information one would encounter in everyday life. (See supra Section III(A).)
28   Claim 16 is thus directed to the same abstract idea as the independent claims.
                                                                                MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      20                               MSJ OF INVALIDITY
                                                                                (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 26 of 31 Page ID
                                   #:9586


1    claims, therefore, remains at a high level on searching a database using an index. The
2    inclusion of XML tags as the chosen index building block, with little more, does not
3    change that conclusion.”); Bridge & Post, No. 2018-1697, 2019 WL 2896449, at *5.
4            And even if it were appropriate to consider the “meta tag” as part of the step 1
5    analysis, the result would be the same – the claim is directed to an abstract idea.
6    The function of the claimed meta tag is analogous to templates
7    used by newspapers to identify where advertisements will be
8    placed relative to other content on a page. The ability to identify
9    advertising, and to specify requirements for how and/or where to display that
10   advertising relative to other content, is a longstanding practice not in any way limited
11   to computers.
12           B.      The ’929 Patent Recites No Inventive Concept Under Step 2
13           For many of the same reasons explained for the ’351 patent, the asserted claims
14   do not recite any inventive concept. This section will therefore focus on the key
15   distinguishing limitation in the ’929 patent, the claimed “meta tag.”
16           In the computing context, the claimed “meta tag” encompasses routine
17   techniques for organizing and placing information onto web pages. As is well-known,
18   web pages are written using Hypertext Markup Language (“HTML”). E.g., Akamai
19   Techs. v. Limelight Networks, 629 F.3d 1311, 1314 (Fed. Cir. 2010), vacated on other
20   grounds, 419 F. App’x 989 (Fed. Cir. 2011). HTML defines a series of “tags” that
21   identify the objects to be presented on the page, and describe how they will be
22   presented. As explained by Marty Hall in the introductory chapter of his textbook,
23   Core Web Programming (1998):
24                   Web pages are created using the HyperText Markup
25                   Language (HTML), which lets you mix regular text with
26                   “markup” tags describing the text. These tag elements can
27                   describe the appearance (“display this in red”) or layout
28                   (“arrange the following in a 3-row, 4-column table”) of the
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      21                             MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 27 of 31 Page ID
                                   #:9587


1                    text, but the majority simply describe the content (“this is a
2                    mean heading”) and leave many of the appearance and
3                    layout decisions to the browser.
4    (Keefe Ex. 6, p.5 (italics in original; underlining added); SUF No. 46.) HTML tags
5    thus provide the ability to identify content in an HTML page and specify the
6    requirements for its display – such as its color, layout or other display characteristics.
7    For example, the following figures show actual 1999 web pages in which an
8    advertisement for Amazon.com is interspersed with search results from a popular
9    Internet search engine, AltaVista:
10
11
12
13
14
15
16
17
18
19
20
21
22   (Robbin Zeff, Advertising on the Internet (1999), pp. 49-50 (Fig. 2.27, Fig. 2.28);

23   Keefe Ex. 7; SUF Nos. 48-52.)9

24           Conventional HTML tags could thus perform precisely the same function of the

25
26   9
       AltaVista was a “popular” search engine, considered one of the “Big Six”
27   search engine providers. (E.g., Zeff, pp. 415, 337; SUF Nos. 49-50.) HTML is a
     coding language “used to make Web pages,” by “surrounding text with codes, called
28   tags, that identify how the text should appear.” (Zeff, p. 413; SUF No. 51.)
                                                                                 MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                        22                              MSJ OF INVALIDITY
                                                                                 (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 28 of 31 Page ID
                                   #:9588


1    claimed “meta tag” because they can be inserted into content and “identif[y] the one
2    or more advertisements and advertisement display requirements.” (’929, claim 1.)
3    The claimed “meta tag,” in other words, merely attempts to capture the HTML tag
4    technique that millions of web pages had already employed to identify and control the
5    display of content and advertising information on websites.
6            Nothing in the ’929 patent suggests that there was anything technologically
7    challenging about adapting these known HTML tag techniques to display content on
8    wireless mobile devices. The ’929 patent does not suggest that it invented the ability
9    to view web pages on wireless devices – and nor could it have, as wireless web
10   browsers were already well-known. To the contrary, the specification treats wireless
11   web browsing as old hat, explaining that content may be displayed on “a wireless web-
12   browser that enables the mobile device user to access and review HTML or WML
13   based web pages with the mobile device 24.”         (’929, 10:36-39; SUF No. 12.)
14   These types of web browsers were commonplace by the time the application for the
15   ’929 patent was filed.
16           For example, Microsoft had already released its Internet Explorer web browser
17   for the “Pocket PC,” a popular operating system for handheld mobile communications
18   devices. (See Craig Peacock, Pocket PC Clear and Simple (2001), p.66 (“Pocket
19   Internet Explorer (IE) is a fully featured Web browser – just because the screen is
20   small, doesn’t mean you can’t browse the Web on your Pocket PC.”); Keefe Ex. 13;
21   SUF No. 60; Steve Seroskek, The Pocket PC (2001), p.75 (“This program allows you
22   to surf the Web just like you do on your desktop PC. Internet Explorer for the Pocket
23   PC has the capability to browse almost any Web site on the Internet.”); Keefe Ex. 12;
24   SUF No. 58.) “Since its launch in April 2000, the Windows-powered Pocket PC has
25   created a great deal of interest all over the world.” (Peacock, p.2; Keefe Ex. 13; SUF
26   No. 61; see also Seroshek, p.2 (“Several original equipment manufacturers (OEMs),
27   such as Casio, Compaq, Hewlett-Packard, and Symbol, build Pocket PCs.”); Keefe
28   Ex. 12; SUF No. 59.)
                                                                            MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                    23                             MSJ OF INVALIDITY
                                                                            (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 29 of 31 Page ID
                                   #:9589


1            The ’929 patent also explains that content may be displayed on a wireless web-
2    browser that can review “WML based web pages with the mobile device 24.” (’929,
3    10:36-39 (italics added); SUF No. 12.) WML is an acronym for “Wireless Markup
4    Language,” which describes yet another well-understood technique for delivering
5    content to wireless mobile devices. As explained in Ben Forta, WAP Development
6    with WML and WMLScript (2000): “Wireless Markup Language (WML) is a markup
7    language used for describing the structure of documents to be delivered to wireless
8    devices. WML is to wireless browsers as HTML is to a browser on a desktop
9    computer. WML was created to address the display, bandwidth, and memory
10   limitations of mobile and wireless devices, such as cellular phones and wireless
11   handheld computers.” (Keefe Ex. 14, p.20; SUF No. 62.) Similar to the HTML tags
12   discussed above, WML has similar features for specifying display requirements,
13   including line breaks, text formatting, and alignment for both text and images. (Id.,
14   p.21.) WML was developed in the 1990s by a consortium of companies known as the
15   Wireless Access Protocol (WAP) Forum. (Id.) Forta provided a list of 21 “more
16   commonly available [WAP] devices” as of 2000, but warned that “new devices are
17   being developed all the time, so don’t read this list as a definitive list of what’s
18   available—it’s not.” (Id., p. 13; id., pp. 14-15 (Table 1.2); SUF Nos. 63-66.)
19           It therefore should come as no surprise that the ’929 specification only briefly
20   mentions display of content on “a wireless web-browser that enables the mobile
21   device user to access and review HTML or WML based web pages” (’929, 10:36-39;
22   SUF No. 12), with no further elaboration or explanation. By the time the ’929 patent
23   application was filed, these techniques were so well-known that further elaboration
24   would have been unnecessary. See, e.g., Spectra-Physics v. Coherent, 827 F.2d 1524,
25   1534 (Fed. Cir. 1987) (“A patent need not teach, and preferably omits, what is well
26   known in the art.”).       Nothing in the claims or the specification suggests any
27   technological contribution or improvement to the display of content on wireless
28   mobile devices.
                                                                              MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      24                             MSJ OF INVALIDITY
                                                                              (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 30 of 31 Page ID
                                   #:9590


1            And, as with the ’351 patent, nothing in the “ordered combination” of the claim
2    elements supplies an inventive concept. See also Bridge & Post, No. 2018-1697,
3    2019 WL 2896449, at *7 (stating “[e]ven as an ordered combination, the limitations
4    of claim 1 recite no more than a computer implementation of the abstract idea of using
5    persistent identifiers to implement targeted marketing, lacking anything ‘significantly
6    more’”). The sequence in the claims, in fact, tracks the logical order one would need
7    to follow to carry out the abstract idea. For example, representative claim 1[a] recites
8    “detecting a triggering event comprising a time triggering event,” followed in claim
9    1[b] by “determining, by a server, information relevant to the detected triggering
10   event….” There is nothing inventive about this sequence; a server obviously cannot
11   select information relevant to a “triggering event” before that triggering event is
12   detected. And the meta tag cannot be inserted in the content in claim 1[c] until after
13   the content was selected (in claim 1[b]), and the content with the meta tag cannot be
14   transmitted in claim 1[d] before insertion of the meta tag in claim 1[c].
15   V.      CONCLUSION
16           Defendants respectfully request that the Court enter summary judgment of
17   invalidity of the ’351 and ’929 patents under 35 U.S.C. § 101.
18
19
20
21
22
23
24
25
26
27
28
                                                                                 MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                     25                                 MSJ OF INVALIDITY
                                                                                 (’351, ’929 PATENTS)
 Case 2:18-cv-01844-GW-KS Document 226-1 Filed 07/09/19 Page 31 of 31 Page ID
                                   #:9591


1    Dated: July 9, 2019               RESPECTFULLY SUBMITTED,
2
3
                                       /s/ Heidi L. Keefe
4
                                       COOLEY LLP
5
                                       HEIDI L. KEEFE (178960)
6                                      (hkeefe@cooley.com)
                                       MARK R. WEINSTEIN (193043)
7
                                       (mweinstein@cooley.com)
8                                      MATTHEW J. BRIGHAM (191428)
                                       (mbrigham@cooley.com)
9
                                       3175 Hanover Street
10                                     Palo Alto, CA 94304-1130
                                       Telephone: (650) 843-5000
11
                                       Facsimile: (650) 849-7400
12
                                       COOLEY LLP
13
                                       MICHAEL G. RHODES (116127)
14                                     (rhodesmg@cooley.com)
                                       101 California Street, 5th Floor
15
                                       San Francisco, CA 94111-5800
16                                     Telephone: (415) 693-2000
17                                     Facsimile: (415) 693-2222

18                                     Attorneys for Defendants
19                                     FACEBOOK, INC., WHATSAPP INC.,
                                       and INSTAGRAM, LLC
20
21
22
23
24
25
26
27
28
                                                                   MEMO. OF P&A ISO
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)               26                         MSJ OF INVALIDITY
                                                                   (’351, ’929 PATENTS)
